Christiancy J.:
I agree substantially in the opinion of my brother Manning in this case, though I do not rest my opinion so much upon the complete record returned to the Supreme Court in the case of Abbott v. Emery, or upon the affirmance of the judgment in that court. I come to the same result from the files and entries in that cause in the court below.
If, on the trial in the court below of the cause now under consideration, nothing had been offered in evidence *489but the single entry of December 6th, 1841, I might agree in the result at which the Supreme Court arrived in this case, reported in 3 Mich. 84, as this entry showed nothing, of itself, upon which the judgment was based, and it could not be seen with certainty what the judgment ought to have been. But the defendant offered, in connection with this, the files and entries of the circuit court in the case in which that entry was made. From these files and entries it appeared that the declaration was in debt on a money bond, in the penalty of eight hundred dollars, the condition of which is set out on oyer. To this declaration the defendant pleaded nil clebet, to which plaintiffs demurred; upon this, the defendant filed a new or amended plea (abandoning, of course, the first plea). This new or amended plea was clearly frivolous; the plaintiffs again demurred, and the defendant joined in demurrer. Then follows the entry in question of December 6th, 1841. This entry, though very informal, sufficiently shows, when taken in connection with the files and other entries, that the demurrer had been argued by counsel, and was sustained by the court; that judgment for plaintiffs was ordered on the demurrer, with costs to be taxed; and it was referred to the clerk to compute the amount due on the bond (evidently the condition), and, substantially, that he had computed the amount at six hundred and twenty-four dollars and eleven cents. It is true the entry literally states that he had computed the amount due on the condition of the bond at eight hundred dollars, to be discharged on the payment of six hundred and twenty-four dollars and eleven cents. And if we did not know what was the bond described in the declaration, or the nature of the pleadings, we could not know what the judgment on the demurrer ought to have been. But, when considered with reference to the declaration and the pleadings, we see that'no other judgment could have been given on the demurrer than for the penalty of the bond; and this judgment, in such a case, is in its nature a final judgment.
*490If the defendant wished to plead anew, he should have applied to. the court for leave to withdraw Ms demurrer, and this should, regularly, have been done before judgment upon the demurrer. This he does not appear to have done before or after the judgment. It is possible that this judgment, though final, might be opened or vacated on good cause shown; and so also may final judgments in other cases, under peculiar circumstances; but no court would be likely to do this after two successive insufficient pleas.
Judgment on demurrer, in such a case, is not like a judgment by default: the latter is the act of the party, and needs confirmation by the court; the former is the judgment of the court upon facts admitted by the pleadings; it is the deliberate judgment of the court itself. It is true, judgment against a defendant on demurrer, in an action for damages, is not practically final; as a computation or assessment must be made, to ascertain the precise amount of the judgment. But in this action of debt on the penalty of the bond, the judgment for the plaintiff for the debt, must be for the penalty of the bond, though the sum due were but one dollar; the assessment by the clerk could not alter it; it was not, therefore, necessary to precede the final judgment, as in a ease for damages, or even in other cases of debt; but only became essential, if at all, to ascertain the amount to be collected on the execution, in discharge of the judgment for the debt. The reference to the clerk, therefore, furnishes no inference that the judgment was not intended to be final.
The clerk, in making the entry of judgment on the demurrer, and the reference, made a palpable blunder in stating the amount due by the condition of the bond at 'eight hundred dollars; yet he states it as the penalty, and finds the sum on the payment of which it is to be discharged, to be six hundred and twenty-four dollars and eleven cents, which is evidently the sum really computed to be due. No reference could authorize him to determine the penalty; that was fixed by the bond.
*491A similar blunder, or rather series of blunders, some of which are still more gross, appears in the judgment as stated in the ti’anscript of the complete record in the same •case, returned to the Supreme Court; as the judgment is there stated to be for six hundred and twenty-four dollars and eleven cents debt — a judgment different from that recited in the execution previously issued, which was for eight ■hundred dollars debt, as it should have been in fact.
It is not only evident that these are mere clerical errors, but a reference to the pleadings and files in the case, and a fair construction of the whole, make it equally evident what should have been inserted in the place of these errors. We can therefore discover what those entries should have been, ■and the true intent and meaning of the whole record, with ■as much certainty as if those errors had not occurred. We can not fail to see that a final judgment was intended, and should have been entered, for eight hundred dollars debt and the costs of suit, which was intended to be discharged on payment of six hundred and twenty-four dollars and eleven cents (the amount due by the condition) with those costs — the precise amendment made by the circuit judge on a former trial of the present cause, and which he doubtless made from an inspection of the same files and entries. I can hot doubt it was entirely competent so to amend the record. But though such amendment may be made when the true intent appears from the construction, the actual amendment is not necessary, nor is it often in fact made; but the record will be treated as amended, or, rather, as if no such error appeared. A record must, like all other writings, always be subject to construction, for the purpose of ascertaining its intent, and its effect. In fact, the record is what its fair construction makes it. The question of amendment, in such a case, is therefore practically resolved into a question of construction; and this question may and must arise, whenever and wherever the record is brought in question; and the period of time which may have intervened is wholly imma*492terial. Nor can notice to any of the parties be necessary to authorize the court to make it. No one’s rights are affected by it, as the effect of the record is not changed. All who may have consulted the record, or acted upon the faith of' it, must be presumed to have notice of all which the proper construction of the whole record discloses; in-other words, of the effect of the record.
If the nature of the error, and the appropriate amendment, depend upon matters not apparent on its face, but which require to be shown by evidence aliunde, notice should be given to the parties to be affected; and they should have an opportunity to be heard, before the amendment is made.
Campbell J. i
This case, as now presented, differs from that presented to the late Supreme Court in this important particular :- That the amendment then brought in question was not accompanied by any thing to amend by, and the court could not sustain it in the absence of a sufficient showing; whereas, in the present case, the whole record is before us. It appears from this that a declaration was filed upon a money bond in the sum of eight hundred dollars, and a single special plea interposed, whereby no issue was rajsed upon the making of the bond or the amount due, and the only question raised was one collateral to the merits. Upon a demurrer to this plea, judgment was given for the plaintiffs, and an order entered giving such judgment, and proceeding to recite a reference to the clerk, but ‘ showing that some clerical omission had taken place, whereby something else failed to be stated. An execution was issued for the penalty of the bond as the debt recovered, and the sale was had under it. The sustaining of the demurrer to such a plea as this was, unquestionably entitled the plaintiff to a judgment for eight hundred dollars, and perhaps was, in itself, a sufficient judgment, inasmuch as there *493was no further reference needed. Upon a money bond under the statutes then in force, the judgment coúld be for nothing but the penalty. Whatever may have been 'the form of the entry, and whether such a judgment was regularly a final judgment or not, the entry was so treated, and execution issued. If any doubt could reasonably arise concerning the judgment the plaintiff was really entitled to, an amendment might not have been possible without some evidence to supply the defect, and then notice would be requisite. But where no question can arise as to what were the rights of the plaintiff upon the record itself, and where -it would not have been in the power of the court to render a different decision without error, ■an omission to state that right, or to render that judgment properly upon the record, can be regarded as nothing but a clerical omission, and is not only amendable of course at any time, but in reading the record it should be considered as supplied, whether actually corrected or not. Whether we infer the judgment from the records of the court below, or whether we take the formal -record from the return to the writ of error, which shows a regular .judgment for -too small a sum, we have, in»either case, the .pleadings and decision on demurrer to show what the true amount of the judgment should have been, and the execution upon its face is correct in accordance with that. The authorities are so conclusive upon the duty to amend when asked upon such a state of the record, and of the propriety of reading the whole record, when brought up collaterally, precisely as if the amendments due as a matter ■of right had been actually made, that as the case stands before us we are bound to sustain the execution title. ■Lapse of time can not enter into consideration, where the record is merely made to declare expressly that which is the only thing which could be legitimately expressed b.y it as it stands already.